    Case: 1:20-cv-06677 Document #: 26 Filed: 11/17/20 Page 1 of 3 PageID #:3401




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KTM AG,                                  )
                                         )                      Case No.: 20-cv-6677
           Plaintiff,                    )
                                         )                       Judge Martha M. Pacold
v.                                       )
                                         )
THE INDIVIDUALS, CORPORATIONS, LIMITED   )
LIABILITY COMPANIES, PARTNERSHIPS AND    )
UNINCORPORATED ASSOCIATIONS IDENTIFIED ON)
SCHEDULE A HERETO,                       )
                                         )
           Defendants.                   )

PLAINTIFF’S EX PARTE MOTION TO EXTEND THE TEMPORARY RESTRAINING
                              ORDER

       Pursuant to Federal Rule of Civil Procedure 65(b)(2), Plaintiff KTM AG seeks to extend

the Temporary Restraining Order entered by the Court on November 12, 2020 [Dkt. 24] (the

“TRO”), which is set to expire on November 26, 2020, for a period of fourteen (14) days to and

including December 10, 2020.

       Since entry of the TRO, Plaintiff has been working to ensure compliance with its terms

by third parties.   In particular, Plaintiff promptly subpoenaed information concerning the

identities of Defendants from third party platforms PayPal/eBay, Amazon and DHgate which are

in the process of complying. Plaintiff respectfully requests the Court to extend the TRO to

provide additional time for the third-party platforms to comply with the terms thereof.

       Plaintiff submits that good cause exists for extending the TRO to prevent Defendants

from transferring assets from their U.S.-based financial accounts to offshore accounts, modifying

the name of their internet store, or removing their internet store from its current platform, among
   Case: 1:20-cv-06677 Document #: 26 Filed: 11/17/20 Page 2 of 3 PageID #:3402




other things, as outlined in Plaintiff’s Memorandum in Support of Ex Parte Motion for a

Temporary Restraining Order [Dkt. 9]. This probability of harm is significant and continuing.

       Wherefore, Plaintiff requests that the TRO be extended for a period of fourteen (14) days

to and including December 10, 2020.


                                      Respectfully submitted,
Dated: November 17, 2020
                                      By:    s/Michael A. Hierl             _
                                             Michael A. Hierl (Bar No. 3128021)
                                             William B. Kalbac (Bar No. 6301771)
                                             Hughes Socol Piers Resnick & Dym, Ltd.
                                             Three First National Plaza
                                             70 W. Madison Street, Suite 4000
                                             Chicago, Illinois 60602
                                             (312) 580-0100 Telephone
                                             (312) 580-1994 Facsimile
                                             mhierl@hsplegal.com

                                             Attorneys for Plaintiff
                                             KTM AG




                                                2
    Case: 1:20-cv-06677 Document #: 26 Filed: 11/17/20 Page 3 of 3 PageID #:3403




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Plaintiff’s Ex Parte Motion to Extend the Temporary Restraining Order was filed electronically

with the Clerk of the Court and served on all counsel of record and interested parties via the

CM/ECF system on November 17, 2020.



                                                      s/Michael A. Hierl




                                                 3
